Citation Nr: 0737487	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for passive-aggressive 
behavior disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1966 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, in which the RO determined 
that new and material evidence had not been submitted to 
reopen previously denied claims for service connection for a 
skin disability, a left leg disability (which the RO 
incorrectly characterized as a bilateral leg disability), a 
passive-aggressive behavior disorder, a left knee disability, 
a bilateral foot disability, a back disability, a neck 
disability, a weight problem, or for temporomandibular joint 
(TMJ) syndrome.  The veteran disagreed with this decision in 
October 2005.  He perfected a timely appeal in March 2006 and 
requested a Travel Board hearing, which was held at the RO in 
September 2007 before the undersigned Acting Veterans Law 
Judge.  In a written statements received at that hearing, the 
veteran withdrew his request to reopen a previously denied 
claim for service connection for a weight problem.  See 
38 C.F.R. § 20.204 (2007).

With respect to the veteran's application to reopen a claim 
for service connection for a left leg disability, the Board 
observes that, in August 1991 rating decision, the RO denied 
this claim.  This decision was not appealed and became final.  
The veteran applied to reopen this claim in March 2002 and in 
July 2003.  Unfortunately, in the currently appealed rating 
decision issued in October 2003, the RO misconstrued this 
claim as an application to reopen a claim for service 
connection for a bilateral leg disability.  Thus, the Board 
has framed the issue as noted on the title page.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied the 
veteran's claims for service connection for a left knee 
disability, a bilateral foot disability, a back disability, a 
neck disability, and for TMJ syndrome, and also determined 
that new and material evidence had not been received to 
reopen previously denied claims for service connection for a 
skin disability, a left leg disability, and for passive-
aggressive behavior disorder; this decision was not appealed.

2.  New and material evidence has not been received since the 
December 2002 RO decision in support of the veteran's claims 
for service connection for a skin disability, a left leg 
disability, passive-aggressive behavior disorder, a left knee 
disability, a bilateral foot disability, a back disability, a 
neck disability, and for TMJ syndrome.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision, which denied the veteran's 
application to reopen previously denied claims for service 
connection for a skin disability, a left leg disability, and 
for passive-aggressive behavior disorder, and also denied the 
veteran's claims for service connection for a left knee 
disability, a bilateral foot disability, a back disability, a 
neck disability, and for TMJ syndrome, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the December 2002 RO decision in 
support of the claims for service connection for a skin 
disability, a left leg disability, passive-aggressive 
behavior disorder, a left knee disability, a bilateral foot 
disability, a back disability, a neck disability, and for TMJ 
syndrome is not new and material; accordingly, the claims of 
entitlement to service connection for a skin disability, a 
left leg disability, passive-aggressive behavior disorder, a 
left knee disability, a bilateral foot disability, a back 
disability, a neck disability, and for TMJ syndrome are all 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication December 2003 letter 
which defined new and material evidence, advised the veteran 
of the reasons for the prior denial of the claims of service 
connection, and noted the evidence needed to substantiate the 
underlying claims of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were not reopened.  Given the 
foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  Although the 
veteran was afforded a VA examination in October 2004, VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  Thus, VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claims at this time.

New and Material Evidence

In a December 2002 rating decision, the RO denied the 
veteran's claims for service connection for a left knee 
disability, a bilateral foot disability, a back disability, a 
neck disability, and for TMJ syndrome, and also determined 
that new and material evidence had not been received to 
reopen previously denied claims for service connection for a 
skin disability, a left leg disability, and for passive-
aggressive behavior disorder.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier. 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Because the veteran did not initiate a timely appeal of the 
December 2002 rating decision, it became final.

The claims for entitlement to service connection for a skin 
disability, a left leg disability, passive-aggressive 
behavior disorder, a left knee disability, a bilateral foot 
disability, a back disability, a neck disability, and for TMJ 
syndrome may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claims for 
service connection for a skin disability, a left leg 
disability, passive-aggressive behavior disorder, a left knee 
disability, a bilateral foot disability, a back disability, a 
neck disability, and for TMJ syndrome in July 2003.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in December 2002 consisted of the veteran's service 
medical records and VA clinical records.  The RO determined 
that the veteran had been treated during active service only 
for bilateral knee pain, swollen feet, skin rashes and 
eczema, and passive-aggressive personality disorder; his 
service medical records showed no treatment for a left leg 
disability, a back disability, a neck disability, or TMJ 
syndrome.  VA clinical records only showed treatment for 
skin, left knee, back, and neck complaints.  The veteran also 
had failed to report for several VA examinations scheduled to 
determine whether there was a medical nexus between any of 
these claimed disabilities and active service.  Accordingly, 
in the absence of a medical nexus between any of the 
veteran's claimed disabilities and active service, the claims 
were denied.

In July 2003, the veteran applied to reopen his previously 
denied claims for service connection for a skin disability, a 
left leg disability, passive-aggressive behavior disorder, a 
left knee disability, a bilateral foot disability, a back 
disability, a neck disability, and for TMJ syndrome.  With 
respect to the veteran's application to reopen all of these 
previously denied service connection claims, the Board finds 
that the veteran has submitted evidence that is cumulative of 
other evidence of record, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating any of these claims.

The newly submitted evidence includes a report of VA 
examination in October 2004, VA x-rays completed in October 
2004, an addendum to the VA examination report, and the 
veteran's lay statements and September 2007 Travel Board 
hearing testimony.  The October 2004 VA examination report 
contains diagnoses of bilateral foot injuries, cervical 
strain, lumbosacral strain, intervertebral disc syndrome, 
eczema, and limitation of flexion of the bilateral legs.  X-
rays of the lumbar spine were unremarkable.  X-rays of the 
cervical spine showed degenerative disc disease and 
degenerative joint disease but no evidence of acute fracture.  
X-rays of the bilateral feet showed a minor hallux valgus at 
the metatarsus varus of the right foot and were otherwise 
unremarkable.  The VA examiner stated in an addendum to the 
October 2004 examination report that the veteran's diagnoses 
included left leg strain with pain on palpation of the left 
leg, no pathology to render a diagnosis for the right leg, a 
minor hallux valgus at the metatarsus varus of the right 
foot, no pathology to render a diagnosis for the left foot, 
degenerative disc disease of the cervical spine, and 
lumbosacral strain with intervertebral disc syndrome at the 
sciatic nerve.  

The evidence that was of record at the time of the December 
2002 RO decision did not contain some of the diagnoses found 
in the newly submitted evidence.  However, as noted, the 
evidence (service medical records and VA clinical records) 
that was of record in December 2002 showed in-service 
treatment for skin rashes and eczema, bilateral knee pain, 
and swollen feet, and post-service treatment for skin, left 
knee, back, and neck complaints.  Thus, the newly submitted 
evidence showing diagnoses of a skin disability, a bilateral 
knee disability, a bilateral foot disability, a back 
disability, and a neck disability is cumulative of evidence 
already of record.  More importantly, there is still no 
competent evidence in the newly submitted evidence that links 
any of the veteran's claimed disabilities to active service.  
The recent examination did not include any opinion as to the 
etiology of the diagnosed disorders. 

The veteran has offered testimony in his September 2007 
Travel Board hearing and contentions in other lay statements 
submitted to VA in which he argued that he incurred multiple 
disabilities during active service.  The veteran, as a lay 
person, would not be competent to render a probative opinion 
on a medical matter such as the etiology of any of his 
claimed disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  In addition, the veteran's newly submitted 
statements and hearing testimony are cumulative of statements 
that were of record at the time of the December 2002 rating 
decision.

Absent any competent evidence of a nexus between the 
veteran's claimed skin disability, left leg disability, 
passive-aggressive behavior disorder, left knee disability, 
bilateral foot disability, back disability, neck disability, 
or TMJ syndrome and active service, the newly received 
evidence does not raise a reasonable possibility of 
substantiating any of the veteran's service connection 
claims.  Accordingly, the Board finds that, as new and 
material evidence has not been received, the claims for 
service connection for a skin disability, a left leg 
disability, passive-aggressive behavior disorder, a left knee 
disability, a bilateral foot disability, a back disability, a 
neck disability, and for TMJ syndrome all are not reopened.


ORDER

As new and material evidence has not been received, the claim 
for service connection for a skin disability is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a left leg disability is not 
reopened.

As new and material evidence has not been received, the claim 
for service connection for passive-aggressive behavior 
disorder is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a left knee disability is not 
reopened.

As new and material evidence has not been received, the claim 
for service connection for a bilateral foot disability is not 
reopened.

As new and material evidence has not been received, the claim 
for service connection for a back disability is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a neck disability is not reopened.

As new and material evidence has not been received, the claim 
for service connection for TMJ syndrome is not reopened.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


